      Case 2:19-cv-02525-KHV-GEB Document 41 Filed 12/07/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


CARRIE WATERS,                                   )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )   Case No. 19-2525-KHV-GEB
                                                 )
FUJI HEAVY INDUSTRIES, LTD, and                  )
SUBARU OF AMERICA INC.,                          )
                                                 )
                       Defendants.               )
                                                 )

                                        ORDER

      This matter is before the Court on movant the State of Kansas, Department of

Labor’s (“KDOL”) motion to quash Defendant FUJI Heavy Industries’ subpoena of

Plaintiff’s unemployment records (ECF No. 39). Movant KDOL filed the motion on

November 18, 2020, making any response to the motion due December 2, 2020. No

response in opposition or other related briefing has been filed by any party to this case.

Therefore, the motion is uncontested and may be granted without further notice pursuant

to D. Kan. Rule 7.4.

      However, in its discretion, the Court finds it appropriate to grant the motion without

prejudice to any future, appropriately-limited subpoena issued to the KDOL. In a recent

opinion, another court in this District undertook a thorough review of a similar disputed

issue in the matter of Achee-Sharp v. Lenexa Real Estate Portfolio Partners, LLC.1       In


1
 Achee-Sharp v. Lenexa Real Estate Portfolio Partners, LLC, No. 19-CV-2100-KHV-TJJ, 2020
WL 5747910, at *1 (D. Kan. Sept. 25, 2020)
      Case 2:19-cv-02525-KHV-GEB Document 41 Filed 12/07/20 Page 2 of 3




Achee-Sharp, the court found state law applied to determine the privilege in the diversity

matter,2 as would similarly apply to this negligence and products liability action. The court

further found, as the movant KDOL argues here, that K.S.A. § 44-714(e) governs any claim

of privilege as to the unemployment records subpoenaed from KDOL.3 Analyzing other

opinions from both the District of Kansas federal courts and Kansas state courts, the court

in Achee-Sharp drew the clear distinction between the privilege afforded to KDOL benefit

hearing transcripts and all other unemployment records.4

       In this case, Defendant’s subpoena to the KDOL rather broadly seeks, “Any and all

records from birth to present pertaining to [Plaintiff] Carrie Lynn (Lucas) Waters.” (ECF

No. 40.) Movant KDOL seeks to quash the subpoena in its entirety. Although KDOL’s

instant motion may be granted as unopposed pursuant to local rule, the Court is aware

that—had Defendants properly responded—the motion would potentially have been

granted only in part in light of other authority. Without additional context from the parties,

however, which was not filed, the Court is unable to determine the relevance of the



2
  Id. at *1.
3
  Id. at *2. In the instant matter, the KDOL actually argues that K.S.A.§ 44-714(f) applies;
however, the undersigned construes this to be an error.
4
   Id. at *2-3. (“A statutory requirement for confidentiality of certain information is quite different
from a statutory prohibition that certain documents or information are not discoverable or
admissible in evidence in any other proceeding. Recognizing this difference, the federal cases from
the District of Kansas have applied the state law privilege created by K.S.A. § 44-714(e) solely to
transcripts from unemployment benefits hearings. . . . Under the plain language of K.S.A. 44-
714(e), only unemployment benefits hearing transcripts are listed as “not discoverable or
admissible in evidence in any other proceedings.” If the Kansas legislature had intended for all
information obtained pursuant to the administration of the Kansas Employment Security Law to
not be discoverable or admissible, it could have amended the statute to reflect this intent. KDOL
has not met its burden to show the privilege set forth in K.S.A. 44-714(e) applies to any
unemployment records other than benefits hearing transcripts.”)
                                                  2
      Case 2:19-cv-02525-KHV-GEB Document 41 Filed 12/07/20 Page 3 of 3




information sought to this case.

       Therefore, although the Court grants the KDOL’s motion to quash this particular

subpoena as unopposed, the parties are encouraged to review the thorough analysis of this

issue in Achee-Sharp and other related authority and confer regarding any potential future

subpoena to the KDOL.         It goes without saying any future subpoena should be

appropriately narrowed to fall within the scope of discovery under Fed. R. Civ. P. 26(b)(1).

       IT IS THEREFORE ORDERED that the movant KDOL’s Motion to Quash

Defendant’s subpoena of Plaintiff’s unemployment records (ECF No. 39) is GRANTED

as set forth above.

       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 7th day of December, 2020.


                                          s/ Gwynne E. Birzer
                                          GWYNNE E. BIRZER
                                          United States Magistrate Judge




                                             3
